ORDER
PER CURIAM.
Defendant appeals from the judgments entered pursuant to jury convictions for driving while intoxicated, § 577.010, RSMo 1986, and failure to drive within a single lane, § 304.015, RSMo 1986. He was sentenced in accordance with the jury recommendation to seven days’ imprisonment for the driving while intoxicated conviction and received a monetary fine for the single lane conviction. We affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).